Case: 14-10713      Document: 00513103420         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                                July 2, 2015
                                    No. 14-10713
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

STUART RAY MITCHELL,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:12-CR-5-37


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Stuart Ray Mitchell appeals the sentence imposed following his guilty
plea conviction for conspiracy to possess with intent to distribute 50 grams or
more of methamphetamine. The claims that Mitchell seeks to raise on appeal
are (1) the district court’s drug quantity determination was clearly erroneous;
(2) the district court plainly erred by basing the sentence on clearly erroneous
facts; and (3) the sentence was substantively plainly erroneous.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10713    Document: 00513103420     Page: 2   Date Filed: 07/02/2015


                                 No. 14-10713

      The Government argues that the claims raised by Mitchell are barred by
the appeal waiver in the plea agreement. Mitchell asserts that the appeal
waiver is not enforceable because it was not voluntary. He contends that the
appeal waiver was not voluntary because he did not receive the proper
consideration for the plea agreement due to his counsel’s enlargement of the
drug quantity admission in the factual resume and the probation officer’s and
district court’s adoption of the enlarged drug quantity admission.
      At rearraignment, the district court explained the appeal waiver in
detail to Mitchell. It asked Mitchell whether he had any questions about the
appeal waiver, and Mitchell stated that he did not. Accordingly, Mitchell
entered into the appeal waiver knowingly and voluntarily, and the appeal
waiver is enforceable. See United States v. McKinney, 406 F.3d 744, 746 (5th
Cir. 2005). Mitchell’s argument that defense counsel, the probation officer, and
the district court misconstrued the factual resume at sentencing is nothing
more than a claim of sentencing error that is barred by the appeal waiver.
Furthermore, the record shows that only defense counsel misconstrued the
factual resume. As the plain language of the appeal waiver shows that the
claims that Mitchell seeks to raise on appeal do not fall under any of the
exceptions to the appeal waiver, his appeal is barred by the appeal waiver. See
United States v. Bond, 414 F.3d 542, 544-46 (5th Cir. 2005).
      APPEAL DISMISSED.




                                       2